                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                ABERDEEN DIVISION

RANDY HOLLIS                                                                           PLAINTIFF

V.                                                           CAUSE NO. 1:18-CV-157-SA-DAS

CALVIN WOOTEN, SHELTER MUTUAL
INSURANCE COMPANY, and ACE PROPERTY
AND CASUALTY INSURANCE COMPANY                                                    DEFENDANTS

BENCHMARK INSURANCE COMPANY                                                          INTERVENOR

               AGREED ORDER OF DISMISSAL WITH PREJUDICE AS TO
                SHELTER MUTUAL INSURANCE COMPANY AND ACE
              PROPERTY AND CASUALTY INSURANCE COMPANY ONLY

       Upon the ore tenus motion of the Plaintiff to dismiss his Complaint against Shelter Mutual

Insurance Company and Ace Property and Casualty Insurance Company, with prejudice, and the

Court being advised that Plaintiff no longer intends to pursue his claims against these defendants,

and being otherwise advised in the premises, finds that said motion is well-taken.

       IT IS THEREFORE, ORDERED AND ADJUDGED that the Plaintiff’s complaint against

Shelter Mutual Insurance Company and Ace Property and Casualty Insurance Company is hereby

dismissed, with prejudice. Each party to bear their own costs.

       SO ORDERED this the 5th day of August , 2019.



                                                     /s/ Sharion Aycock
                                                     UNITED STATES DISTRICT JUDGE
AGREED BY:


/s/ Edward R. McNees
Edward R. McNees (MSB# 102314)
Counsel for Shelter Mutual Insurance Company


/s/ Robert F. Stacy, Jr._____________
Robert F. Stacy, Jr. (MSB# 7764)
J. Miles Forks (MSB# 105080)
Counsel for Ace Property and Casualty Insurance Company


/s/ Robert G. Germany_____________
Robert G. Germany (MSB# 4800)
Counsel for Randy Hollis


/s/ J. Scott Rogers_________________
J. Scott Rogers (MSB# 100014)
Counsel for Calvin Wooten


/s/ Loraleigh C. Phillips_____________
Loraleigh C. Phillips (MSB# 102326)
Counsel for Benchmark Insurance Company
